Examiner’s Comment
Allowable Subject Matter
Claims 1, 3-5, and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power supply control device comprising: an output discharge unit including: a discharge switch connected to a terminal to which the output voltage is applied; a timer configured to: receive an enable signal including one of: an instruction to disable the power supply unit, or an instruction to enable the power supply unit; and delay the enable signal by a predetermined delay time to generate a delayed signal; a comparator configured to compare the output voltage with a predetermined threshold voltage to generate a comparison signal; and a discharge controller configured to generate a driving signal for the discharge switch based on the delayed signal and the comparison signal, in combination with all the limitations set forth in claim 1. 	Regarding claim 3, the prior art fails to teach or disclose a power supply control device comprising: an output discharge unit configured to: receive an enable signal including one of: an instruction to disable the power supply unit, or an instruction to enable the power supply unit; start discharge of the output voltage based on the reception of the enable signal including the instruction to disable the power supply unit, compare the output voltage with a predetermined threshold voltage to generate a comparison signal; generate a driving signal based on the comparison signal and the enable signal, in combination with all the limitations set forth in claim 3. 	Regarding claim 5, the prior art fails to teach or disclose a power supply control device, comprising: a discharge switch connected to a terminal to which the output voltage is applied; and a timer configured to: receive an enable signal including one of: an instruction to disable the power supply unit, or an instruction to enable the power supply unit; and delay the enable signal by a predetermined delay time to generate a driving signal for the discharge switch, in combination with all the limitations set forth in claim 5. 	Regarding claim 9, the prior art fails to teach or disclose an electronic apparatus, comprising: an output discharge unit including: a discharge switch connected to a terminal to which the output voltage is applied; a timer configured to: receive an enable signal including one of: an instruction to disable the power supply unit, or an instruction to enable the power supply unit; and delay the enable signal by a predetermined delay time to generate a delayed signal; a comparator configured to compare the output voltage with a predetermined threshold voltage to generate a comparison signal; and a discharge controller configured to generate a driving signal for the discharge switch based on the delayed signal and the comparison signal, in combination with all the limitations set forth in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838